722 N.W.2d 797 (2006)
William E. KASBEN, Plaintiff-Appellee,
v.
Joseph T. KASBEN, John M. Kasben, and Barbara Fiebing, Defendants-Appellees, and
Beryl W. Kasben, a/k/a Beryl W. Hoffman, a/k/a Beryl Marlene Wilson, Defendant, and
Edwin J. Kasben, Defendant/Plaintiff-Appellant.
Docket No. 129896. COA No. 253345.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the August 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.